DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 5 recites “a part of the vehicle body” which should be changed to “the part of the vehicle body” to reflect the antecedent basis of claim 10, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 3 and 5 recite the limitation “it”. It is unclear which element “it” is referring to, rendering the claim indefinite.
Claim 3, lines 9-10 recite identical limitations to those in claim 1, lines 12-13, on which it depends. It is unclear whether “an inner elastic body” from claim 3, line 9 is the same as “an inner elastic body” from claim 1, line 12, or a separate inner elastic body.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoshi (JP H0872518 A).
Regarding claim 1, Satoshi discloses (Fig. 1-5; all text references are to Translation) a toe correction bushing 10 for connecting a trailing arm 58 and a vehicle body to each other (Fig. 4; Pg. 1, lines 9-11) comprising:
an inner cylinder 12 which is fixed to the vehicle body (Fig. 1-2);
a tubular damping mechanism 26 which surrounds the inner cylinder 12 from an outside of a radial direction (Fig. 1-2);
a retaining cylinder 18 which surrounds the damping mechanism 22 from the outside of the radial direction (Fig. 1-2);
an outer cylinder 20 which surrounds the retaining cylinder 18 from the outside of the radial direction and is fixed to the trailing arm 58 (Fig. 1-2 & 4; Pg. 5, lines 43-46); and
an outer elastic body 28 which connects the outer cylinder 20 and the retaining cylinder 18 to each other (Fig. 1-2),
wherein the damping mechanism 26 includes an inner elastic body 22 which is located between the inner cylinder 12 and the retaining cylinder 18 in the radial direction (Fig. 1-2),
the damping mechanism is provided with a plurality of liquid chambers 48 which are arranged side by side along a circumferential direction (Fig. 1-2) and filled with a liquid sealed by the inner elastic body 22 (Fig. 1-2; Pg. 5, line 11; chambers are called fluid chambers) and an orifice passage 50 which allows the plurality of liquid chambers 48 to communicate with each other (Fig. 1-2; Pg. 2, lines 11-13), and
the damping mechanism 26 is inserted and fixed into the retaining cylinder 18 (Fig 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi in view of Toshihiro (JP 2001059541 A).
Regarding claim 3, Satoshi further discloses that the damping mechanism includes an inner elastic body 22 which is located between the inner cylinder 12 and the retaining cylinder 18 in the radial direction (Fig. 1-2). Satoshi does not disclose that the retaining cylinder includes an inner inclined surface which extends outward in the radial direction as it is directed toward one side of an axial direction, the outer cylinder includes an outer inclined surface which faces the inner inclined surface and extends outward in the radial direction as it is directed toward one side of the axial direction, and the outer elastic body includes an intervening portion which is disposed between the inner inclined surface and the outer inclined surface.
Toshihiro teaches (Fig. 3) that a retaining cylinder 7 includes an inner inclined surface 7a which extends outward in the radial direction as it is directed toward one side of an axial direction (Fig. 3), an outer cylinder 3 includes an outer inclined surface 8 which faces the inner inclined surface 7a and extends outward in the radial direction as it is directed toward one side of the axial direction (Fig. 3), and an outer elastic body includes an intervening portion 9 which is disposed between the inner inclined surface 7a and the outer inclined surface 8 (Fig. 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Satoshi by having an inner inclined surface, outer inclined surface and intervening portion as disclosed by Toshihiro because the inclined surfaces provide toe-correction for the bushing (Para. [0001] of Translation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi in view of Toshihiro, and further in view of Asano et al. (US 2007/0296128 A1), hereinafter Asano.
Regarding claim 10, Satoshi, modified as above, does not disclose that the retaining cylinder includes a facing surface which faces one side of the axial direction and faces a part of the vehicle body, and the facing surface is provided with a cushioning elastic body which cushions an impact of a collision with a part of the vehicle body.
Asano teaches (Fig. 2) a bushing 10 with a retaining cylinder 14 including a facing surface 22 which faces one side of the axial direction and faces a part of the vehicle body (Fig. 2; Para. [0034] – [0035]), and the facing surface 22 is provided with a cushioning elastic body 24 which cushions an impact of a collision with a part of the vehicle body (Fig. 2; Para. [0035]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Satoshi and Toshihiro by including a facing surface and cushioning elastic body as disclosed by Asano because this reduces tensile stress (Para. [0035] of Asano).


Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach bushing systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614